DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on August 31, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on August 31, 2020 have been entered.

Status of Claims
Addition of claim 29 is acknowledged
Claims 1-3, 5-6, 9, 11-19 and 21-29 are currently pending and are the subject of this office action.
Claims 9 and 11-14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable October 10, 2016.
Claims 1-3, 5-6, 15-19 and 21-29 are presently under examination.

Priority
The present application is a 371 of PCT/EP2014/058019 filed on 04/18/2014, and claims priority to FOREIGN Application: FRANCE 1353816 filed on 04/26/2013.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 101 (Modified Rejection).
35 U.S.C. 101 reads as follows
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The rationale for this determination is explained below: 

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
The elected subject matter, within the scope of the instant claims is construed as a composition comprising: 60% of geraniol and 5% of trans-beta-caryophyllene further comprising five more natural products: germacene D, nerol, neral, 1-Octen-3-ol and geranial.
So the answer to Step 1 is: Yes, the claims are drawn to a composition of matter.

Step 2A Prong One: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?

The compounds are known to be natural components of Satureja Montana.
Because each compound is naturally occurring and they are known to occur together in Satureja Montana, their combination together in a composition is considered a “product of nature,” which falls within each of the categories: “laws of nature” and “natural phenomena”. Thus, the claims are drawn to judicially recognized exceptions. See p74623, left column, of the Federal Registry notice: …Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are ‘‘products of nature’’ that fall under the laws of nature or natural phenomena exception. (Section I (3); pp. 74622-4, of the Federal Registry notice discusses Natural Products.).
The composition further comprises a physiologically acceptable medium, which in its broadest interpretation can also include natural components including natural components present in the plant Satureja Montana.
The next question within step 2A Prong One is: does the nature based product show “markedly different characteristics” from any naturally occurring counterpart(s) in their natural state, based on structure, function and/or properties?
Claims 1-3, 5-6, 15-19 and 21-29 recite a composition comprising natural products in a single formulation in specific ratios.  Relative to this composition, there is a naturally occurring counterpart to the claimed composition (Satureja Montana) having all these compounds present in the same combination.  In this case, the combination is 
“The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there is no naturally occurring counterpart to the nature based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature-based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are compared to the characteristics of the components in their natural state”.
Establishment of a marked difference cannot be based on some inherent or innate characteristic of the naturally occurring counterpart. See p. 74623, footnote 28:
“To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948) (‘‘[The inventor did] not create a state of inhibition or of non-inhibition in the bacteria. Their qualities are the work of nature. Those qualities are of course not patentable.’’); In re Marden, 47 F.2d 958 (CCPA 1931) (eligibility of a claim to ductile vanadium held ineligible, because the ‘‘ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics’’). Further, a difference in a characteristic that came about or was produced independently of any effort or influence by applicant cannot show a marked difference. Roslin, 750 F.3d at 1338 (Because ‘‘any phenotypic differences came about or were produced ‘quite independently of any effort of the patentee’ ’’ and were ‘‘uninfluenced by Roslin’s efforts’’, they ‘‘do not confer eligibility on their claimed subject matter’’ (quoting Funk Bros.)).
In the instant case, there seems to be no indication in the specification that the combination of all of the above natural products has any characteristics (structural, functional or other properties) that are different from the naturally occurring compounds in nature.   In fact, the instant Application claims that the composition has cosmetic properties.  According to Marion Catherine (FR 2968989, 2012) compositions comprising extracts of Satureja Montana (Sarriete des Montagnes) also have cosmetic properties.  Further, Ninkov (US 6,322,825) teaches pharmaceutical compositions for the treatment of dermatological diseases (i.e. dermatitis, acne, etc.) comprising extracts of Satureja Montana (see abstract for example).  
Further, since there is no definition of “physiologically acceptable medium”, it can be construed as a natural composition comprising other natural products present in Satureja Montana.
 Thus the composition does not have markedly different characteristics from what occurs in nature, and is a “product of nature exception”.
So the answer to Step 2A Prong One is: Yes, the claims are drawn to a natural composition.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?

So the answer to Step 2A Prong Two is: No, the claims do not recite additional elements that integrate the judicial exception into a practical application since “a physiologically acceptable medium” is a very broad term and does not reflect any improvement in technology.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exemption?
The claims require “a physiologically acceptable medium”.  The specification describes “a physiologically acceptable medium” as “intended to mean a medium suitable for the topical administration of a composition, and compatible with all the keratin materials, such as the skin, the scalp, the nails, the mucous membranes, the eyes and the hair, or any other area of bodily skin. 
A physiologically acceptable medium can be a dermatologically or cosmetically acceptable medium; it is preferentially a cosmetically acceptable medium, i.e. devoid of 25odor or unpleasant appearance, and which is entirely compatible with the topical administration route” (see specification, page 10, lines 19-26).  However, there is no further definition of “cosmetically acceptable medium” or “physiologically acceptable medium” in the specification.  A search of the prior art reveals that “cosmetically acceptable mediums” comprise natural products like: natural gums (see Chen et. al.., US 2005/0074417, paragraph [0092]-[0093]) and Fatty acids and natural esters lower 

So the additional element (physiologically acceptable medium) includes natural products.  So the composition still encompasses mixtures of natural products.
Because the claim does not include any additional features that could add “significant more” to the exception the answer to Step B is: No, the claims do not recite additional elements that amount significantly more than the judicial exception.

The claims do not qualify as eligible subject matter, and are properly rejected under 35 U.S.C. § 101.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
As stated in the above modified rejection, the fact that there is no clear definition of a “physiologically acceptable medium”, it implies, that the composition can further comprise other natural ingredients, besides geraniol, trans-beta-caryophyllene, etc. including other natural components of Satureja Montana which will make the whole composition even closer structurally to the natural plant.


Conclusion
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 5, 2021.